Exhibit 10.3

AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE

This AMENDMENT TO $350 MILLION AMENDED AND RESTATED PROMISSORY NOTE (this
“Amendment”) is made as of May 9, 2012 (the “Effective Date”), by and between
MANNKIND CORPORATION, a Delaware corporation (“Borrower”), and THE MANN GROUP
LLC (“Lender”), each of which is a party to that certain Amended and Restated
Promissory Note, dated August 10, 2010, as amended January 16, 2012 (the
“Note”).

WHEREAS, Section 12 of the Note provides that any provision of the Note may be
amended or waived with the written consent of Lender and Borrower; and

WHEREAS, the parties hereto desire to amend the Note as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. AMENDMENT OF SECTION 1 OF THE NOTE. The reference to “March 31, 2013” in
Section 1 of the Note is hereby replaced with “July 1, 2013.”

2. COUNTERPARTS; FACSIMILE. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Facsimile and electronic
(PDF) signatures shall be as effective as original signatures.

3. GOVERNING LAW. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction. Borrower consents to in personam jurisdiction of the courts
in the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York for any legal action or
proceeding with respect to this Amendment. Borrower, by execution and delivery
of this Amendment, hereby irrevocably accepts in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.

4. EFFECT OF AMENDMENT. Except as specifically amended by this Amendment, all
other terms and conditions of the Note shall remain in full force and effect
without modification.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

BORROWER: MANNKIND CORPORATION By:   /s/ Matthew Pfeffer Name: Matthew Pfeffer
Title:   Chief Financial Officer LENDER: THE MANN GROUP LLC By:   /s/ Alfred E.
Mann Name: Alfred E. Mann Title:   Managing Member

 

[SIGNATURE PAGE TO AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE]